Citation Nr: 1300623	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-41 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease, emphysema, and asbestosis, to include as due to exposure to asbestos.

3.  Entitlement to a total rating based on individual unemployability.


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served in the National Guard from May 11, 1958 to November 10, 1958, and served on active duty from December 30, 1959 to May 1, 1961.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision and a separate April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The evidence of record included diagnoses of chronic obstructive pulmonary disease (COPD), emphysema, and probable asbestosis.  As such, the Board has re-captioned the Veteran's claim in order to accurately reflect this evidence.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for a respiratory disorder, including COPD, emphysema, and probable asbestosis, to include as to due to exposure to asbestos, and entitlement to a total rating based on individual unemployability (TDIU) will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran had verified National Guard service from May 11, 1958 to November 10, 1958, and verified active military service from December 30, 1959 to May 1, 1961.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

With respect to the Veteran's claim of entitlement to a nonservice-connected pension benefits, there is no factual dispute as to his dates of active service, only whether that service was during a period of war, which is the determining factor in this appeal.  Consequently, the above-cited statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In November 2009, the Veteran submitted a claim of entitlement to nonservice-connected pension benefits.  The Veteran contends that he is entitled to said benefits based on his active duty service in South Korea shortly after the Korean Conflict ended.  He claimed that his service in South Korea was in a "war zone," which should be considered a period of war.

Generally, in order to establish basic eligibility for nonservice-connected pension benefits, it must be shown that the veteran served on active military duty during a period of war for 90 days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Along with other periods not here applicable, the laws and regulations recognize June 27, 1950 through January 31, 1955 (the Korean Conflict) and August 5, 1964 through May 7, 1975 (the Vietnam Era) as periods of war.  38 U.S.C.A. § 101 (9), (11), (29) (West 2002); 38 C.F.R. § 3.2 (2012).  

The Veteran had verified active military service from December 30, 1959 to May 1, 1961.  As such, the Board finds that the Veteran served on active duty for more than 90 days; however, the Veteran's active duty service did not occur during period officially recognized as a period of war. 

The Veteran also had verified National Guard service from May 11, 1958 to November 10, 1958.  This service was active duty for training.  As this period of the Veteran's military service was not active duty, it cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for a nonservice-connected pension.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  In any event, the period was also not during a period of war as defined by law.  38 U.S.C.A. § 101 (9), (11) (29) (West 2002); 38 C.F.R. § 3.2 (2012).  

The evidence of record does not include any official documentation showing that the Veteran had any other active military duty service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2.  As such, the Veteran had no active duty service during a period of war and, thus, the Veteran lacks qualifying military service during a period of war.  Consequently, the Board finds that basic eligibility for nonservice-connected pension has not been established.  38 C.F.R. 
§ 3.3(a)(2)(iii).  Accordingly, his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension benefits has not been established and, therefore, entitlement to nonservice-connected pension is denied.


REMAND

Pursuant to his claim of entitlement to service connection for a respiratory disorder, including COPD, emphysema, and probable asbestosis, to include as due to exposure to asbestos, the Veteran was provided a VA examination in September 2011.  During the examination, the examiner specifically observed that a VA pulmonary specialist, Genaro Vazquez, M.D., opined in May 2009 that "most likely" the Veteran's COPD was secondary to his history of cigarette smoking.  The examiner did not similarly observe that, according to a May 2010 VA treatment report, Dr. Vazquez rendered diagnoses of both COPD and a "superimposed volume restrictive process, probably asbestosis."  Further, after the VA examination, the Veteran submitted a private plethysmography report that resulted in an "interpretation" that included a "severe restrictive lung defect" as well as an obstructive lung defect.  As such, the Board finds that the examiner's opinion was predicated on an incomplete or inaccurate factual basis and, thus, is not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Further, after a clinical examination, the examiner opined that the Veteran's severe COPD was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this conclusion, the examiner reasoned as follows:

The [computed tomography] chest scan ordered for this [VA] examination, done on [September 21, 2011] revealed that there are no pleural plaques or pleural calcifications that may be related to pulmonary asbestosis exposure involving the [Veteran].  The [computed tomography] chest scan is the Gold Standard for the diagnosis of pulmonary asbestosis in any patient, as noted in the Journal of American Medical Association dated August 1, 2010.

Although the examiner did not discover sufficient clinical evidence to support a diagnosis of a respiratory disorder related to asbestos exposure, the salient question to be address was whether any found respiratory disorder was etiologically related to the Veteran's military service.  The examiner opined that it was "less likely than not" that the Veteran's COPD was incurred in or caused by an inservice injury, event, or illness, but provided no supporting rationale.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the requisite degree of certainty.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Based on the above, the Board finds that the September 2011 VA examination is inadequate for purposes of determining entitlement to service connection and, thus, a remand is required in order to afford the Veteran another VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of TDIU is "intertwined" with the issue of entitlement to service connection for a respiratory disorder, to include COPD, emphysema, and probable asbestosis because a decision on the COPD may have an impact on a TDIU claim, the claim is remanded to the RO for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should obtain treatment records for the Veteran form the VA clinic in El Paso, Texas, dated from November 21, 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  The RO should schedule the Veteran for an examination, conducted by a pulmonologist, to determine the nature and etiology of any found lung disorder.  The claims folder and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination. 

All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, which must include appropriate X-ray studies. The examiner must review all the evidence of record, including the Veteran's service treatment records.  The examiner must specifically comment upon Dr. Vazquez's May 2010 opinion and the private September 2011 plethysmography report.  After a review of the entire evidence of record the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed lung disorder was incurred in or due to the Veteran's active military service, to include, but not limited to, exposure to asbestos.

In providing the opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include the Veteran's claim of entitlement to TDIU, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


